DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1-12, and 14-16 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-12 are amended.  Claims 14-16 are new.

Response to Amendment
	The amendments filed on 2 Aug. 2021 have been entered.

Response to Arguments
	In view of Applicants amendments, the objection to claims 2-13 because of minor informalities is withdrawn.
	In view of Applicants amendments, the rejection of claims 1, 3-6, and 10 under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claims the subject matter is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schilbi et al. (WO 2013/167653 A1; published 14 Nov. 2013), in view of Valoti et al. (WO 2009/103333 A1; published 27 Aug. 2009) and Kohen et al. (US 2013/0034496 A1; published 7 Feb. 2013) for the reasons cited in the Office action filed on 6 Apr. 2021.


Applicants Arguments
	Applicants assert that it would not have been obvious to either modify the compounds of Schilbi to isolate specific stereoisomers or to substitute the isomers of Valoti with a radiochemical tag simply because Valoti teaches that the unnatural diastereomer is therapeutically ineffective.  There is no suggestion in the reference which would provide motivation to one of ordinary skill to use the diastereomer in imaging processes. Not only is motivation lacking, but in view of different utilities of the references, also lacking is a reasonable expectation of success.  The references are actually non-combinable as directed to non-analogous art.  The problems encountered in imaging are not relevant to those in the treatment of disease. Metabolism of an imaging agent can be contraindicated in many situations. Applicants specifically found that high specificity for FR-alpha positive tissue can be achieved with isomerically pure 18F-labeled tetrahydrofolate derivatives such a the physiological (6R)-form of 3’-aza-2’-[18F]fluoro-5-methyltetrahydrofolate, which is a derivative of reduced physiological folate form binds for the FR with high affinity and exhibits a 50-fold higher selectivity for FR-alpha than the respective oxidized folic acid derivative.  A PET tracer that selectively targets FR-alpha and not FR-beta at inflammatory sites containing FR-beta is providing significant sensitivity and specificity.   Applicants have shown in the specification that tumor uptake is significantly higher with the two enantiomers as compared to the 18F-labeled oxidized folic acid tracer and that kidney uptake is considerably lower compared to the 18F-labeled oxidized folic acid tracer. 

Applicant's arguments filed 2 Aug. 2021 have been fully considered but they are not persuasive.  At [0004], Kohen discloses 5-[11C]-methyl-THF and [11C]-(R)-N5,N10-methylene-5,6,7,8-tetrahydrofolate (11C-MTHF) and at [0088] Kohen teaches that with very minor 11C]-MTHF can be prepared.  These include 5-[11C]-methyl-THF, which is a natural metabolite that plays an important role in cell biology and cancer therapy.  It is understood that Kohen discloses and suggests (R)-5-[11C]-methyl-THF and therefore teaches a preference for the natural (R)-form. At [0008], Kohen teaches that methods of detecting cancer cells comprising the FR-alpha comprising contacting the cell, and imaging the cell by means of PET.  
The (R)-5-[11C]-methyl-THF disclosed by Kohen differs from for example instant formula IIIa by substitution of the phenyl group of (R)-5-[11C]-methyl-THF with a pyridine substituted with an 18F.  However, Schilbi already discloses such a substitution and Schilbi already discloses the unexpected advantages of such a substitution, such as enabling 18F-labeling in high radiochemical yields and high selectivity for FR-positive tissue.  Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) ("the record establish [ed] such a strong case of obviousness" that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion).
Valoti is in the same field of endeavor as Schilbi and Kohen because Valoti teaches 5-methyl-THF for in vivo biological use such as cancer therapy. At for example pg. 1 Schilbi teaches therapeutic agents together diagnostic agents.  Therefore, it cannot be said that therapeutic agents and diagnostic agents are different fields of endeavor such that a person of ordinary skill in the art would not consider a therapeutic agent together with a diagnostic agent.  Valoti teaches that the need to isolate the diastereomers of 5-methyl-THF is self-evident.  Indeed, stereoisomers are prima facie obvious.  See In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).  Kohen teaches a preference for natural metabolites that play a role in cell biology and cancer therapy.  


New Grounds of Rejection
Claim Rejections - 35 USC § 103
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schilbi et al. (WO 2013/167653 A1; published 14 Nov. 2013), in view of Valoti et al. (WO 2009/103333 A1; published 27 Aug. 2009) and Kohen et al. (US 2013/0034496 A1; published 7 Feb. 2013).
	
	Schilbi et al. teach as discussed above and as discussed in the Office action filed on 6 Apr. 2021.  Schilbi et al. teach pharmaceutically acceptable salts (see claims). Schilbi et al. teach autoradiography (see pgs. 48, 94).
	Schilbi et al. do not disclose a stereoisomeric purity of greater than 99.5% or a pharmaceutically acceptable sodium, potassium, magnesium or calcium salt or wherein the binding is detected by autoradiography.
	Valoti et al. teach as discussed above and as discussed in the Office action filed on 6 Apr. 2021.  Valoti et al. teach calcium salts and alkali metal salts (see pg. 2).  Valoti et al. teach an extremely high diastereomeric purity (higher than 99%) (see pg. 6).  
	Kohen et al. teach as discussed above and as discussed in the Office action filed on 6 Apr. 2021.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the Schilbi et al. so that stereoisomeric purity is greater than 99.5% as taught by Valoti et a. and Cohen et al. because it would advantageously enable a high purity radiopharmaceutical that resembles the natural metabolites that play a role in cell biology and cancer.  See MPEP 2144.II.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the Schilbi et al. by further preparing a calcium or alkali metal salt as taught by Valoti et al. because it would have been expected to provide an equivalent derivative suitable for use in PET imaging.  It would have been obvious to a person .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618